Case 9:19-cv-81160-RS Document 746 Entered on FLSD Docket 12/10/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

                  DEFENDANT’S MOTION TO WITHDRAW AS COUNSEL

         Defendant, Corellium, LLC (“Corellium”), by and through its undersigned counsel, and

  pursuant to S.D. Fla. Local Rule 11.1(d)(3), respectfully moves to withdraw Michael A.

  Boehringer as counsel for Defendant, as he has ceased association with Cole, Scott & Kissane,

  P.A. Counsel of record for Defendant will not otherwise change in the above-referenced matter.

  The undersigned hereby requests that Michael A. Boehringer’s name and email address be

  removed from the case docket. All papers should be served upon Defendant c/o Justin B. Levine,

  Cole, Scott & Kissane, P.A., 222 Lakeview Ave., Suite 120, West Palm Beach, FL 33401.

         Defendant consents to this withdrawal and, pursuant to Local Rule 11.1(d)(3)(A) received

  notice from the undersigned counsel.

         WHEREFORE Defendant Corellium, LLC by and through its undersigned counsel,

  respectfully requests that the Court enter an Order allowing Michael Boehringer to withdraw as

  counsel of record in this matter.

         A proposed order is submitted herewith.
Case 9:19-cv-81160-RS Document 746 Entered on FLSD Docket 12/10/2020 Page 2 of 4

                                                                                              CASE NO.: 9:19-CV-81160-RS


                                  LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via email with counsel for Plaintiff on December 10, 2020, and Plaintiff does

  not object to the relief sought herein.

                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on December 10, 2020, the foregoing document was

  filed electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.

  Dated: December 10, 2020                                  Respectfully submitted,


                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant CORELLIUM, LLC
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: jonathan.vine@csklegal.com
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Primary e-mail: lizza.constantine@csklegal.com

                                                    By: s/ Justin B. Levine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945


                                                                     2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 746 Entered on FLSD Docket 12/10/2020 Page 3 of 4

                                                                                              CASE NO.: 9:19-CV-81160-RS


                                                                and

                                                           HECHT PARTNERS LLP
                                                           Counsel for Defendant
                                                           125 Park Ave, 25th Floor
                                                           New York, NY 10010
                                                           Tel: (212) 851-6821
                                                           David L. Hecht pro hac vice
                                                           Email: dhecht@hechtpartners.com
                                                           Minyao Wang pro hac vice
                                                           Email: mwang@hechtpartners.com



                                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
                                                                     3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 746 Entered on FLSD Docket 12/10/2020 Page 4 of 4

                                                                                              CASE NO.: 9:19-CV-81160-RS


  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                     4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
